Citation Nr: 1523916	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  98-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the left knee with an anterior cruciate ligament tear, status post left arthroscopic surgery, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for traumatic degenerative arthritis of the left knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) rating for superficial scars of the left knee. 

4.  Entitlement to an increased rating for chondromalacia of the right knee, rated as noncompensably disabling prior to February 18, 1998, and subsequently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1992.  The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was before the Board in October 2003 and June 2006, and was remanded for additional development on both occasions.  In April 2009, the matter was returned to the Board, the orthopedic claims were decided, and the scar claim was remanded.  The Veteran appealed the Board's April 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 Order, the Court vacated the Board's decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand (JMR). 

In September 2010, the Board remanded the orthopedic issues to the RO for additional development.  In December 2013, the Veteran's issues on appeal, to include the issue of entitlement to TDIU were remanded for further evidentiary development.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.
 
The Board notes that the December 2013 remand documented the Veteran's attorney's statement dated July 2013 indicating that he was not representing the Veteran in the TDIU claim.  However, in a subsequent statement dated May 2014, the Veteran's attorney clarified that he is indeed representing the Veteran in the TDIU claim.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2013 remand, the Board requested that a VA examination be provided to assess the current severity of the Veteran's service-connected right and left knee disabilities.  The Board requested specific information regarding any functional impairment that results during periods of flare-ups of the Veteran's disabilities.  The Board also requested that the examiner render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, including weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups.  In other words, all functional deficits were to be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion may not be shown on examination. 

Pursuant to the December 2013 Board remand, the Veteran was provided a VA examination in May 2014 for his right and left knee disabilities.  The examiner noted the Veteran's reports of flare-ups that impact the function of his knees and included the Veteran's description of that impact as increased pain with long standing and walking, and that extended walking is what caused an injury in September 2013.  However, the examiner did not opine as to the functional impairment in terms of loss of motion that resulted during such flare-ups.  On the contrary, the examiner only reported that because the Veteran did not evidence a flare-up during the examination, an opinion as to functional impairment could not be rendered without resort to speculation. 

As the Board's December 2013 remand order has not been met, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  A new VA examination is required.

Additionally, the Board notes that during the May 2014 VA examination, the Veteran reported that he sustained a knee injury in September 2013 and that he received treatment at a hospital.  A review of the record reveals that these hospital records have not been associated with the claims folder, and no attempt has been made to obtain these records.  Therefore, an attempt to obtain these records should be made on remand.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are hospital treatment records from September 2013 identified by the Veteran in the May 2014 VA examination.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, the Veteran should be afforded a VA examination with a qualified clinician to determine the current severity of the service-connected right and left knee disabilities.  The examiner should review the claims folder and note review of such.  All indicated testing should be conducted.

The examiner should report the range of motion of the knees in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner must inquire as to periods of flare-up and note the frequency and duration of any such flare-ups.  The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  Each knee should be evaluated in this manner.  (This requires a certain degree of conjecture on the examiner's part, but is required for rating the knee disabilities.)

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  
 
3. The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.  Further development as deemed necessary should be undertaken, including referral for extraschedular consideration, if warranted.
 
4. Review the claims file to ensure that all of the foregoing 
requested development is completed.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




